DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 2/3/2022  are acknowledged. 
. 
INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement filed 2/9/2022 is acknowledged.    

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS 
Upon further review and in light of the amendment to claim 1, the following rejections have been applied.
Claim Rejections- 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites pore sizes with a minimum dimension of 0.5 to 5 µm however, the claim is indefinite because this range it is inconsistent and outside the scope of  the pore sizes of claim 1 with the range of 5-25 µm. Thus it is not clear what the amounts are. 

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites the maximum dimensions from 500-1500 however, claim 1 already has these as maximum dimensions.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7, 10, 12, 16, 20-21,  24-26 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Levenberg et al. (US 2010/0092433),  Proulx, Tom “MEMS and Nanotechnology, Volume 2:Proceedings of the 2010 Annual Conference on Experimental and Applied Mechanics” Article: Wanasekara et al. "Investigation of the Young’s Modulus of Fibers in Electrospun PCL Scaffold using AFM and its Correlation to cell Attachment" 2011, Rondard et al. (WO 2011088365), Joo et al. (20150056471), Dolmans-Van Der Vorst (US 2010/0215713), Castro et al. (US 20210022871), Bruzauskaite et al. “Scaffolds for tissue regeneration: different scaffold pore sizes-different cell effects” and Jabbari (US 2010/0327494).
Levenberg et al. (US 2010/0092433) (hereinafter Levenberg et al.)  disclose tissue scaffolds implanted into the body to treat diabetes (abstract). The methods involve treating diabetes by transplanting a therapeutically effective amount of isolated composition of matter of the invention into the subject (para 0013). The scaffolds may be implanted subcutaneously (para 0165). Levenberg et al. disclose that scaffold-seeded islets and endothelial cells promote functional vascularization (para 0058). Levenberg et al. disclose that this is evidenced by the data showing that scaffold seeded islets in the presence of endothelial cells, comprise beta cells of an increased viability and of an increased capability for insulin secretion (FIGS. 3A-L) and further secreted greater amounts of c-peptide following glucose stimulation (FIG. 4 and para 0058). Thus, there is a teaching of enhanced viability of the scaffold associated cells and promotion of vascularization. The cells may be encapsulated (para 0108). The scaffold may be formed into fibers (para 0070). The scaffold has a minimal pore size diameter of 300µm and maximal average pore size of about 800 µm. Those skilled in the art will recognize that standard polymer processing techniques may be exploited to create polymer scaffolds having a variety of porosities and microstructures (para 0088). Levenberg disclose beta cells which make insulin (para 0063). The  compositions of the present invention comprise cells that are capable of storing and secreting insulin and they may be used for treating a disease which is associated with insulin deficiency such as diabetes (para 0102). Pancreatic cells are disclosed (abstract and paras 0049 and 0101). Fib 1 A shows a boxed shape. 
With regards to claim 4, the method of which the fibers are produced does not impart patentable weight to a product claim. The claims are limited to the structure implied by the composition, and thus the claim has been met. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe. 
Furthermore, Rondard et al. (WO 2011088365) (hereinafter Rondard et al.) disclose average pore sizes can be chosen and controlled to yield constructs that have different rates of in vivo persistence and or cell infiltration (page 21, lines 16-25). Smaller pore sizes can be engineered to enhance barrier functions where prevention or inhibition of cell infiltration, such as undesirable host cell types, is useful. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have a region with pores having maximum dimensions of 0.5 um to 20 µm for the purposes of preventing or inhibiting undesirable host cell types.  
Levenberg. does not recite the term “cubic” Joo et al. (20150056471) (hereinafter Joo et al.) disclose using nanofibers for tissue regeneration matrices and that the pores and arrangement of the pores have any suitable shape which includes cubes (e.g., a three dimensional geometry with any number of flat surfaces and straight edges-cubic) (para 0070 and para 0078).
It would be within the purview of the skilled artisan to formulate the implant to any desired shape. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to formulate the pores of the scaffold in the desired shape which includes cubic pores. In view of the teachings, which disclose cubic pores, it would have been prima facie obvious to have the pores of said shape. Formulation of cubic pores shape is known in the art for scaffolds see Jabbari (US 2010/0327494) formulating scaffolds with  pore geometry where the pores have a cubic pore geometry (claims 1 and 9).  
Levenberg et al. does not teach lid or base region with maximum dimensions ranging from 5 µm to 25 µm and center region comprising maximum dimension of 2000 µm and a minimum dimension of at least 500 µm. 
	However, the concept of having a scaffold with a center that has wider (larger) pores than the pores in the region towards the outer surface of the scaffold (lid and/or base region) as taught by Dolmans-Van Der Vorst (US 2010/0215713). The pores are between 10 and 6000 µm (Claim 12). 
Bruzauskaite et al. “Scaffolds for tissue regeneration: different scaffold pore sizes-different cell effects” disclose macrospores, pore sizes 100 µm to millimeters play an important role in cell seeding, distribution, migration and further neo-vascularization (last paragraph of introduction section). 
Castro et al. (US 2021002287) scaffolds that can vary in shapes, for example square and pore sizes may be   1 µm, 5 µm, 10 μm, 15 µm, 20 µm, 25 µm, 30 µm, 35 µm, 40 µm, 45 µm, 50 µm, 55 µm, 60 μm, 65 μm, 70 μm, 75 μm, 80 μm, 85 μm, 90 μm, 95 μm, 100 μm, 150 μm, 200 µm, 250 µm, 300 μm, 350 µm, 400 µm, 450 µm, 500 µm, 550 µm, 600 µm, 650 µm, 700 µm, 750 µm, 800 µm, 850 µm, 900 µm, 950 µm, 1 mm, 1.1 mm, 1.2 mm, 1.3 mm, 1.4 mm, 1.5 mm, 1.6 mm, 1.7 mm, 1.8 mm, 1.9 mm, 2 mm, 2.1 mm, 2.2 mm, 2.3 mm, 2.4 mm, 2.5 mm, 2.6 mm, 2.7 mm, 2.8 mm, 2.9 mm, 3 mm, 3.1 mm, 3.2 mm, 3.3 mm, 3.4 mm, 3.5 mm, 3.6 mm, 3.7 mm, 3.8 mm, 3.9 mm, 4 mm, 4.1 mm, 4.2 mm, 4.3 mm, 4.4 mm, 4.5 mm, 4.6 mm, 4.7 mm, 4.8 mm, 4.9 mm, or 5 mm in width and/or height (para 0049). As shown in FIG. 1A, the porosity and density of the scaffold 100 may vary from a center portion of the scaffold to an outer portion. For example the center portion of 102 of scaffold 100 may be of a first porosity and a first density and the outer portion 104 may be of a second porosity greater than the first porosity and a second density less than the first density. Alternatively, the center portion of 102 of scaffold 100 may be may be of a first porosity and a first density and the outer portion 104 may be of a second porosity less than the first porosity and a second density greater than the first density (para2 0074-0075). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have the scaffold such that the pores in the centre region are larger than the pores on the outer regions (i.e., base and/or lid) with pores sizes in the centre being microporous and greater than 100 µm as this size plays an important role in cell seeding, distribution, migration and further neo-vascularization. Smaller pore sizes can be engineered to enhance barrier functions where prevention or inhibition of cell infiltration, such as undesirable host cell types
Levenberg  et al. disclose different thickness of the filaments but does not disclose the fibers are 10-50 µm thick. Proulx, tom “MEMS and Nanotechnology, Volume 2: Proceedings of the 2010 Annual Conference on Experimental and Applied Mechanics” Article: Wanasekara et al. "Investigation of the Young’s Modulus of Fibers in Electrospun PCL Scaffold using AFM and its Correlation to cell Attachment" 2011 (hereinafter Proulx) disclose that as fiber diameter increases, the Young’s modulus values decreases considerably from 1.9 Ga to 6000 mPa (see conclusions on page 161). The scaffold fibers thickness was 50-70 microns and that fibers with higher stiffness led to lower depth of cell seeding indicating that nanofibrous scaffolds offer larger resistance to cell movement as compared to microfibrous scaffold (see conclusion page 161). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to select a fiber thickness of 50 microns because of the benefits stated in Proulx which are less resistance to cell movement and greater depth of cell seeding. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Thus, the size of the scaffolds not only overlaps with the instant claims but is also recognized as a result effective variable where the Young’s modulus decreases with increasing diameter. 


RESPONSE TO ARGUMENTS
7.	Applicants explain the invention and advantages and further state that the specification discloses the scaffold comprises pores with maximum and minimum dimensions that are conductive to vasculogenesis and angiogenesis in and around the scaffold to enhance blood flow of the scaffold-associated cells, and enhance circulation and distribution of an agent produced and released by the scaffold associated cell. The scaffold comprises cubic pores, with a lid region and/or base region comprising pores with maximum dimensions ranging from 5-25 um, and a center region with maximum dimensions ranging from 500-1500 um. In this particular embodiment, the pores of the lid region and/or base region are large enough to allow host blood vessels to enter and bring nutrients and oxygen to scaffold-associated cells, but are too small to house a cell or encapsulated cell. The pores of the center region are large enough to allow a single cell or encapsulated cell to be housed, as well as allowing for effective vasculogenesis in and around the scaffold. 
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


CONCLUSION
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CORRESPONDENCE
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner Art Unit 1615